United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   June 22, 2005

                                                             Charles R. Fulbruge III
                               No. 04-50277                          Clerk
                           Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

MARTINA MUNIZ DE PORRAS,
                                       Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. MO-03-CR-138-ALL
                        --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Martina Muniz De Porras moves

this court for leave to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967), and has filed a brief in support

of his motion.      Muniz De Porras has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.      Accordingly, the

motion to withdraw is GRANTED, and counsel is excused from

further responsibilities herein.      The appeal is DISMISSED.       See

5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.